Title: To George Washington from La Touche-Tréville, 15 June 1784
From: La Touche-Tréville, Louis-René Magdelain Latouche (later Le Vassor), comte de
To: Washington, George



Sir,
Paris 15th June 1784

The marks of kindness with wc. you treated me when in America, are too dear to me to be forgotten. It is impossible to have known the Country rescued by your brave efforts, without a wish to become a Citizen of it—Convinced, that it is in such a Country only, that I can meet with happiness; I claim by the Marquiss La Fayette your friendship; who will aid me I hope in obtaining it, & inform you of my situation—Your influence will I hope, smooth all difficulties with Congress, & the State, in whose bosom I mean to fix myself. I am Your Excellency’s Hble & Obt Servt

Ct de la Touche

